    Case 1:16-cv-01082-PGG-RWL Document 164 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MELINA N. JACOBS, On Behalf of Herself
 and All Others Similarly Situated,

                          Plaintiff,                             ORDER

            - against -                                    16 Civ. 1082 (PGG)

 VERIZON COMMUNICATIONS, INC.;
 VERIZON INVESTMENT
 MANAGEMENT CORP.; THE VERIZON
 EMPLOYEE BENEFITS COMMITTEE;
 MARC C. REED; MARTHA
 DELEHANTY; ANDREW H. NEBENS;
 CONNIA NELSON; SHANE SANDERS;
 ROBERT J. BARISH; DONNA C.
 CHIFFRILLER,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the following schedule will apply to Defendants’

motion for summary judgment:

             1.      Defendants’ motion is due on October 29, 2020;

             2.      Plaintiff’s opposition is due on November 30, 2020;

             3.      Defendants’ reply, if any, is due on December 14, 2020.

Dated: New York, New York
       September 29, 2020
                                                  SO ORDERED.


                                                  _____________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
